Name: COMMISSION REGULATION (EC) No 2266/95 of 27 September 1995 determining the extent to which applications lodged in September 1995 for licences for certain eggs and poultrymeat products under the regime provided for by the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic and Slovakia can be accepted
 Type: Regulation
 Subject Matter: Europe;  animal product;  European construction;  international trade;  tariff policy
 Date Published: nan

 28 . 9 . 95 EN Official Journal of the European Communities No L 231 /13 COMMISSION REGULATION (EC) No 2266/95 of 27 September 1995 determining the extent to which applications lodged in September 1995 for licences for certain eggs and poultrymeat products under the regime provided for by the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic and Slovakia can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 2699/93 (') laying down detailed rules for the application in the eggs and poultrymeat sector of the regime provided for by the Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the former Czech and Slovak Federal Republic, as last amended by Regulation (EC) No 2252/95 (2), and in parti ­ cular Article 4 (5) thereof, Whereas the applications for import licences lodged for the fourth quarter of 1995 are, in the case of some products, for quantities less than or equal to the quantities available and can therefore be met in full , but in the case of other products the said applications are for quantities greater than the quantities available and must therefore be reduced by a fixed percentage to ensure a fair distribu ­ tion ; Whereas the surplus to be added to the quantity available for the following period should be determined, HAS ADOPTED THIS REGULATION : Article 1 1 . Applications for import licences for the period 1 October to 31 December 1995 submitted under Regula ­ tion (EEC) No 2699/93 shall be met as referred to in Annex I. 2. During the first 10 days of the period 1 January to 31 March 1996 applications may be lodged pursuant to Regulation (EEC) No 2699/93 for import licences for a total quantity as referred to in Annex II. Article 2 This Regulation shall enter into force on 1 October 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 245, 1 . 10 . 1993 , p. 88 . 2 OJ No L 230 , 27. 9 . 1995, p . 12. No L 231 / 14 F en I Official Journal of the European Communities 28 . 9. 95 ANNEX I Group No Percentage of acceptance of import licences submitted for the period 1 October to 31 December 1995 1 2,37 2 8,53 4 100,00 7 1,66 8 17,99 9 11,14 10 100,00 11  12 4,53 14  15 100,00 16 100,00 17  18  19 9,52 21 100,00 22 100,00 23  24 100,00 25 100,00 26  27 100,00 28  30  31  32  33 100,00 34  35  36 100,00 No L 231 /1528 . 9 . 95 EN Official Journal of the European Communities ANNEX II (tonnes) Group No Total quantity available for the period 1 January to 31 March 1996 1 460,50 2 272,50 4 5 513,50 7 1 750,00 8 512,50 9 512,50 10 904,07 11 217,50 12 197,10 14 2 625,00 15 3 240,00 16 875,00 17 1 125,00 18 165,00 19 53,25 21 526,56 22 503,13 23 1 657,50 24 156,25 25 3 512,50 26 206,25 27 1 372,50 28 175,50 30 937,50 31 412,50 32 517,50 33 281,25 34 1 822,50 35 105,00 36 675,00